—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Correctional Services, dated June 28, 1996, which, after a hearing, found the petitioner guilty of, inter alia, violating the rules of the correctional facility by starting a fire, and imposed penalties.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contentions, the respondents’ determination was supported by substantial evidence (see, Matter of Da Wen Yu v Selsky, 249 AD2d 474; Matter of Bryant v Coughlin, 77 NY2d 642; cf., Matter of Abdur-Raheem v Mann, 85 NY2d 113). Ritter, J. P., Thompson, Santucci and Joy, JJ., concur.